Case 1:18-cv-06266-ENV-PK Document 3 Filed 11/04/18 Page 1 of 6 PageID #: 30




                                                            18cv6266




  11/4/2018                                    /s/Priscilla Bowens
Case 1:18-cv-06266-ENV-PK Document 3 Filed 11/04/18 Page 2 of 6 PageID #: 31
Case 1:18-cv-06266-ENV-PK Document 3 Filed 11/04/18 Page 3 of 6 PageID #: 32




                                                           18cv6266




  11/4/2018                                   /s/Priscilla Bowens
Case 1:18-cv-06266-ENV-PK Document 3 Filed 11/04/18 Page 4 of 6 PageID #: 33
Case 1:18-cv-06266-ENV-PK Document 3 Filed 11/04/18 Page 5 of 6 PageID #: 34




                                                            18cv6266




   11/4/2018                                /s/Priscilla
                                            /            Bowens
Case 1:18-cv-06266-ENV-PK Document 3 Filed 11/04/18 Page 6 of 6 PageID #: 35
